DETAILED ACTION
Response to Arguments
The amendment to the Abstract has obviated the previous objection thereto.
The provided amendment sufficiently addresses the previous ground of rejection under 35 U.S.C. 112(b). As amended, claim 1 now definitively relates exclusively to the species of the invention requiring an intracardiac electrogram catheter and additional externally applied impedance pads for performing the method for measuring impedance. As was stated in the previous Office Action, this species as now definitively claimed is seen as being different from that presented in claim 9, which utilizes entirely different structures (e.g. an externally applied 12-lead ECG) to determine impedance through an entirely different set of method steps. As such, Applicant’s amendment has necessitated the Election of Species presented below.
Applicant’s comments regarding the outstanding rejections under 35 U.S.C. 102 and 103 will be held in abeyance until such time as Applicant elects a single Species in furtherance of prosecution.
Applicant's arguments filed 30 September 2020 regarding the rejection of claims 17-20 under 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant suggests that the final “wherein” clause of claim 17 merely defines the elements found within the claim. The Examiner respectfully disagrees. Initially, the clause is not indented under any particular structural element of the claimed system, and further uses the active tense of verb (“the impedance…is monitored”, “the signal processor removes”). It is further not clear what structural element that has been positively recited performs at least the recited monitoring step. While the impedance is .

Election/Restriction
This application contains claims directed to the following patentably distinct species :
Species 1 - a method for measuring impedance of a plurality of ECG leads utilizing an intracardiac catheter and externally applied impedance pads in which a (test) burst pulse is provided by the intracardiac catheter electrode and measured across the impedance pads to determine the lead impedance irrespective of any placement or functioning of an external 12-lead ECG. This species is shown in Fig. 1 and 4. This species is present in claims 1-8 and 17-19.
Species 2 - a method for measuring impedance of a plurality of ECG leads utilizing only externally applied ECG leads and measuring impedance signals across various pairs of the external leads themselves in time periods interleaved with the ECG measurements. This species does not require or rely on any intracardiac catheter or any separate impedance pads, and as stated relies on a completely different method of measuring impedance. This species is shown in Figs. 3 and 5. This species is present in claims 9-16, 17 and 20. 
The species are independent or distinct because of the technical features described above. Although there can be overlap in the apparatus/system used insomuch as the method of Species 1 can also be carried out in the presence of (but independently from) an externally applied 12-lead ECG, the claims are directed to methods of measuring impedance, and there is no overlap in said impedance-measuring functionality between the two identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 17 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Todd Norton on 5 January 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305.  The examiner can normally be reached on Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CHRISTOPHER A. FLORY
Primary Examiner
Art Unit 3792



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                             


8 January 2021

/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792